UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended June 30, 2010 [] TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1TO Commission File Number: 333-126748 SHAMIKA 2 GOLD, INC. (formerly known as Aultra Gold, Inc.). (Exact name of small business issuer as specified in its charter) Nevada 98-0448154 (State or other jurisdiction of incorporation or (IRS Employer Identification No.) organization) 1350 Broadway, 11th Floor New York, New York 10018 (Address of principal executive offices) (Registrant's telephone number, including area code (212) 216-8000) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of May 17, 2011, the Issuer had 50,800,006 shares of common stock issued and outstanding. *The Registrant is amending this Form 10-Q for the quarterly period ending June 30, 2010 to restate its financial statements in order to give effect to the reverse acquisition of the Registrant by Shamika Gold Inc. 1 SHAMIKA 2 GOLD, INC. FOR THE QUARTER ENDED JUNE 30, 2010 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page ITEM 1. Consolidated Financial Statements(unaudited and restated) Consolidated Balance Sheet at June 30, 2010 (unaudited and restated) F-2 Consolidated Statement of Operations for the three monthsended June 30, 2010 and the period from inception January 13, 2010 through June 30, 2010(unaudited and restated) F-3 Consolidated Statement of Cash Flows for the three monthsended June 30, 2010 and the period from inception January 13, 2010 through June 30, 2010(unaudited and restated) F-4 Notes to Financial Statements (unaudited and restated) F-6-F-14 ITEM 2 Management’s Discussion and Analysis of Financial condition and Results of Operation 4 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 6 ITEM4 Controls and Procedures 6 PART II. OTHER INFORMATION ITEM 1 Legal Proceedings 8 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 ITEM 3. Defaults Upon Senior Securities 9 ITEM 4. (Removed and Reserved) 9 ITEM 5. Other Information 9 ITEM 6 Exhibits 9 Signatures 10 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. The accompanying unaudited financial statements have been prepared in accordance with the instructions to Form 10-Q and Item 310(b) of Regulation S-B, and, therefore, do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the period from inception January 13, 2010 to June 30, 2010 are not necessarily indicative of the results that can be expected for the year ending December 31, 2010. As used in this Quarterly Report on Form 10-Q (the “Quarterly Report”), the terms "we", "us", "our", the “Company” and mean Shamika 2 Gold Inc., unless otherwise indicated. All dollar amounts in this Quarterly Report are in U.S. dollars unless otherwise stated. F-1 Shamika 2 Gold Inc. An Exploration Stage Company Consolidated Balance Sheet As of June 30, 2010 June 30, $ (unaudited and restated) A S S E T S Current Assets Mining properties Total Assets $ L I A B I L I T I E SA N DS T O C K H O L D E R S’D E F I C I T Current Liabilities Accounts payable, notes payable andother accrued liabilities $ Accounts payable related parties (note 4) Accounts payable mining properties (note 5) Total Liabilities $ S TOCK H O L D E R S ’E Q U I T Y Common stock, $0.001 par value, 500,000,000 shares authorized: 50,000,000 shares issued and outstanding $ Accumulated deficit (119,823 ) Total stockholders’ deficit (119,323 ) Total liabilities and stockholders’ deficit $ See notes to financial statements F-2 Shamika 2 Gold Inc. An Exploration Stage Company Consolidated Statement of Operations For the three monthsEnded June 30, 2010 (unaudited and restated) From inception January 13, 2010 through June 30, 2010 (unaudited and restated) R E V E N U E $
